DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-5 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 3, what is the word “their” referring to?  Please clarify.  In line 5, the word -- axis -- should be inserted after the word “lateral”.  In line 7, what is the word “their” referring to?  Please clarify.  In line 9, what is the word “their” referring to?  Please clarify.  In line 13, the word -- a -- should be inserted after the word “x-axis”.  In line 14, the word -- a -- should be inserted after the word “y-axis”.  In line 25, the phrase “the quartet center point” should be changed to -- a quartet center point --.  In line 31, what is the word “its” referring to?  Please clarify. 
In claim 2, line 3, what is the word “their” referring to?  Please clarify.  In lines 3-4, the phrase “the two ends” should be changed to -- two ends --.  In line 4, the phrase “the ends” should be changed to -- ends --.
In claim 3, line 3, the word -- axis -- should be inserted after the word “lateral”.
In claim 5, line 4, what is the word “their” referring to?  Please clarify.  In line 4, the phrase “the two ends” should be changed to -- two ends --.  In line 5, the phrase “the two ends” should be changed to -- two ends --.  In line 5, it appears the phrase “the adjacent corner elements” should be changed to -- the two adjacent corner elements -- to provide better 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 28-29, the phrase “the synchronization frame synchronizes at least the x-axis and y-axis secondary oscillation modes” is ambiguous since it could mean (a) the synchronization frame synchronizes at least the x-axis and y-axis secondary oscillation modes to each other or (b) the synchronization frame synchronizes the proof mass quartet during the x-axis secondary oscillation mode and the proof mass quartet during the y-axis secondary oscillation mode, but the x-axis and y-axis secondary oscillation mode are independent.  Please clarify.  In line 41, the phrase “the lateral direction” lacks antecedent basis.  Changing it to “a lateral direction” would fix this situation.  However, at the same time, it is unclear if this phrase is supposed to be “the lateral axis”.  Please amend accordingly.  In lines 41-42, the phrase “the transversal direction” lacks antecedent basis.  Changing it to “a transversal direction” would fix this situation.  However, at the same time, it is unclear if this phrase is supposed to be “the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2012/0058017 (Kempe).
With regards to claim 1, Kempe discloses a microgyroscope comprising, as illustrated in Figure 1-7, a microelectromechanical gyroscope 1; first, second, third and fourth proof masses 4 (e.g. left, right, top, bottom masses) which form a proof mass quartet wherein the proof masses 4 are in their rest positions symmetrically arranged around a gyroscope center point (e.g. center point of the gyroscope in Figure 1) where a lateral axis (e.g. x-axis is left to right in Figure 1) crosses a transversal axis (e.g. y-axis is top to bottom in Figure 1) orthogonally in a device plane (e.g. x-y plane in Figure 1) and a vertical axis (e.g. z-axis is going in and out in Figure 1) crosses both the lateral and the transversal axis orthogonally; the first and second proof masses 4 (e.g. left and right masses) are aligned on the lateral axis in their rest position, and the third and fourth proof masses 4 (e.g. top and bottom masses) are aligned on the transversal axis in their rest position; a central anchor point 2 located at the gyroscope center point; one or more drive transducers 27 (e.g. drive electrodes; paragraph [0070]; Figure 7) for setting the proof mass quartet into a primary oscillation mode; one or more sense transducers for detecting oscillation of the proof mass quartet in a z-axis, x-axis and/or y-axis secondary oscillating mode 
With regards to claim 3, Kempe further discloses a peripheral suspension arrangement which comprises a peripheral gimbal structure connected to two peripheral anchor points aligned either on the lateral or the transversal axis (Figures 2,3); the synchronization frame is an inner synchronization frame 22 (Figure 5); an outer synchronization frame 20 (Figure 5); the peripheral gimbal structure comprises two lateral torsion bars aligned on the lateral axis to facilitate gimbal rotation about the lateral axis and two transversal torsion bars aligned on the transversal axis to facilitate gimbal rotation about the transversal axis; the two torsion bars which are aligned on the same axis as the peripheral anchor points extend from opposite sides of the outer synchronization frame to the corresponding peripheral anchor points; the two torsion bars which are not aligned on the same axis as the peripheral anchor points extend from opposite sides of the inner synchronization frame to the outer synchronization frame (paragraphs [0064] to [0069]; Figure 5).
With regards to claim 4, Kempe further discloses the central suspension arrangement 3 comprises a central gimbal structure 14,15 connected to the central anchor point (as observed in Figure 4); the central gimbal structure comprises an inner gimbal frame 14 and an outer gimbal frame 15, one or more inner torsion bars 17 and two outer torsion bars 16; the inner torsion bars 17 extend in opposite directions from the central anchor point to the inner gimbal frame, and the outer torsion bars 16 extend from opposite sides of the inner gimbal frame to the outer gimbal frame in a direction which is orthogonal to the inner torsion bars (paragraphs [0062] to [0063]; Figure 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0048017 (Kempe) in view of U.S. Patent Application Publication 2015/0330783 (Rocchi et al.).
With regards to claim 2, Kempe does not discloses the synchronization frame comprises four orthogonal corner elements connected in series which form a substantially rectangular shape in their rest positions such that the two ends of each corner element are attached to the ends of the two adjacent corner elements with a hinge element which allows in-plane rotation of the attached corner elements with respect to each other.
Rocchi et al. discloses a MEMS gyroscope comprising, as illustrated in Figures 1A-15, a synchronization frame comprises four orthogonal corner elements connected in series which form a substantially rectangular shape in their rest positions such that the two ends of each corner element are attached to the ends of the two adjacent corner elements with a hinge element which allows in-plane rotation of the attached corner elements with respect to each other (Figures 11C-11H; paragraph [0068]).  (See, paragraphs [0046] to [0075]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the synchronization frame comprises four orthogonal corner elements connected in series which form a substantially rectangular shape in their rest positions such that the two ends .

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited are related to microelectromechanical gyroscopes having a plurality of proof masses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861